Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 41 12 695 A1.
Regarding Claims 1-5 and 8-9, ‘695 teaches a shaping device, system, and method capable of measuring and correcting a shaping layer with a correcting unit as claimed per the detailed citations in the included Extended European Search Report, with which the Examiner agrees, taking the summary therein of ‘695 as an accurate translation of ‘695.

Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2016 0038942 A.
Regarding Claims 1, 6, and 8-9, ‘942 teaches a shaping device, system, and method capable of measuring and correcting a shaping layer with a correcting unit as claimed per the detailed citations in the included Extended European Search Report, with which the Examiner agrees, taking the summary therein of ‘942 as an accurate translation of ‘942.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2016 0038942 A as applied to Claim 5 above.
Regarding Claim 7, while ‘942 teaches the use of an average value and is silent specifically on using a median value, a median value is still an average value and thus would have been an obvious or more specific alternative to a generic average value such that it would be obvious to try to use the median value as finite and limited option of averages available to be implemented in the apparatus and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743